Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 25 June 2019.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/25/2019, 06/26/2020, 06/07/2021 has being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U. S. Patent Publication No. 2019/0104061 in view of Hu et al., U. S. Patent Publication No. 2016/0127886.


Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose identify, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, perform, for each of the requests, the specified configuration operation by communicating with the identified configuration 
Hu teaches identify, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, perform, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters (see Hu, ¶ [0029], [0033] and [0037]; service request are identified from identification information within the request and are accordingly routed to the corresponding SDN controller for providing the specified service request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate teachings of Hu with that of Zhang in order to efficiently identify and route the request to the appropriate SDN controller for providing the requested service.

Regarding claim 2, Zhang-Hu teaches wherein the processing circuity is further configured to: authenticate a user to manage at least one of the plurality configurable endpoints within each of the plurality of clusters (see Hu, ¶ [0075]). Same motivation utilized for claim one applies equally as well to claim 2.



Regarding claim 4, Zhang-Hu teaches wherein to perform the specified configuration operation, the processing circuitry is further configured to: access, based on input received from the computing device after outputting the user interface derived from the authentication input, authentication credentials for the configuration endpoint (see Hu, ¶ [0025] and [0075]). Same motivation utilized for claim one applies equally as well to claim 4.

Regarding claim 5, Zhang-Hu teaches wherein the storage system includes a cache, and wherein to identify, for each of the requests, the configuration cluster, the processing circuitry is further configured to: parse a universally unique identifier (UUID) from the request; and use the UUID to access information within the cache (see Hu, ¶ [0045]). Same motivation utilized for claim one applies equally as well to claim 5.

Regarding claim 6, Zhang-Hu teaches wherein the storage system includes a cache, and wherein to identify, for each of the requests, the configuration endpoint, the processing circuitry is further configured to: parse a prefix from the request; and use the prefix to access information within the cache (see Zhang, ¶ [0034] and Hu, ¶ [0045]).

Regarding claim 9, Zhang-Hu teaches wherein performing, for each of the requests, the specified configuration operations includes: creating, for at least one of the requests, a new cluster having a plurality of endpoints (see Zhang, ¶ [0006], [0023] and Hu, ¶ [0025]).

Regarding claim 10, Zhang discloses a method comprising: receiving, by a computing system, a first request and a second request, wherein the computing system is capable of communicating with each of a plurality of clusters, each of the plurality of clusters including a plurality of endpoints (see Zhang, ¶ [0038]; network request received by the SDN controller in the first network domain); and updating, by the computing system, a data store to include information about the first configuration operation and the second configuration operation (see Zhang, ¶ [0005], [0026] and [0034]; upon processing requests, the storage system of SDN is updated to reflect).
Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose identifying, by the computing system and based on the first request, a first cluster associated with the first request; identifying, by the computing system and based on the first request, a first endpoint associated with the first request, wherein the first endpoint is within the first cluster; identifying, by the computing system and based on the second request, a second cluster associated with the second request; identifying, by the computing system and based on the second request, a second endpoint associated with the second request, wherein the second endpoint is within the second cluster; communicating, by the computing system, with the first endpoint to perform a first 
Hu teaches identifying, by the computing system and based on the first request, a first cluster associated with the first request; identifying, by the computing system and based on the first request, a first endpoint associated with the first request, wherein the first endpoint is within the first cluster; identifying, by the computing system and based on the second request, a second cluster associated with the second request; identifying, by the computing system and based on the second request, a second endpoint associated with the second request, wherein the second endpoint is within the second cluster; communicating, by the computing system, with the first endpoint to perform a first configuration operation specified by the first request; communicating, by the computing system, with the second endpoint to perform a second configuration operation specified by the second request (see Hu, ¶ [0029], [0033] and [0037]; service request are identified from identification information within the request and are accordingly routed to the corresponding SDN controller for providing the specified service request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate teachings of Hu with that of Zhang in order to efficiently identify and route the request to the appropriate SDN controller for providing the requested service.



Regarding claim 12, Zhang-Hu teaches wherein dynamically updating the data store includes: detecting at least one configuration performed in each of the plurality of clusters (see Zhang, ¶ [0026] and [0034]).

Regarding claim 13, Zhang-Hu teaches further comprising caching at least some of the information stored in the data store (see Zhang, ¶ [0006] and [0038]).

Regarding claim 14, Zhang-Hu teaches wherein identifying the first cluster includes: parsing a universally unique identifier (UUID) from the first request; and use the UUID to access information within a cache (see Hu, ¶ [0045]). Same motivation utilized for claim 10 applies equally as well to claim 14

Regarding claim 15, Zhang-Hu teaches wherein identifying the first configuration endpoint includes: parse a prefix from the request; and use the prefix to access information within the cache (see Hu, ¶ [0019] and [0025]). Same motivation utilized for claim 10 applies equally as well to claim 15.

Regarding claim 18, Zhang-Hu teaches wherein performing the first configuration operation includes: creating the first cluster (see Zhang, ¶ [0008] and [0026]). 

Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose identifying, for each of the requests, a configuration cluster from among the plurality of clusters, identifying, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, performing, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters.
Hu teaches identifying, for each of the requests, a configuration cluster from among the plurality of clusters, identifying, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, performing, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters. (see Hu, ¶ [0029], 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate teachings of Hu with that of Zhang in order to efficiently identify and route the request to the appropriate SDN controller for providing the requested service.

Regarding claim 20, Zhang-Hu teaches wherein the instructions that cause the processing circuity to identify the configuration endpoint further include instructions for causing the processing circuitry to perform operations comprising: parsing a prefix from the request; and using the prefix to access information within a cache (see Hu, ¶ [0019] and [0025]). Same motivation utilized for claim 10 applies equally as well to claim 15.

5.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hu as applied to claim 1 above, and further in view of Westphal et al., U. S. Patent Publication No. 2014/0173018.

Regarding claim 7, although Zhang-Hu disclose the invention substantially as claimed, they do not explicitly disclose wherein to receive the plurality of requests, the processing circuitry is further configured to: output, to a computing device, a user interface presenting information about the plurality of configurable endpoints; receive, from the computing device, a REST API call specifying a configuration operation.


Regarding claim 8, Zhang-Hu-Westphal teaches wherein to perform, for each of the requests, the specified configuration operation, the processing circuitry is further configured to: output, over a network and to the configuration endpoint, a REST API call specifying the operation to be performed (see Westphal, ¶ [0048]). Same motivation utilized for claim 7 applies equally to claim 8.

Regarding claim 16, Zhang-Hu-Westphal teaches wherein receiving the first request and the second request includes: outputting, to a computing device, a user interface presenting information about the plurality of configurable endpoints; receiving, from the computing device, a REST API call specifying information about the first request and the second request (see Westphal, ¶ [0038]-[0039]). Same motivation utilized for claim 7 applies equally to claim 16.

Regarding claim 17, Zhang-Hu-Westphal teaches wherein communicating with the first endpoint to perform the first configuration operation includes: outputting, over a network .

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. 2019/0222511: Directed to The VNF hopping in a Software Defined Network (SDN) allows a traffic flow to change routes frequently amongst a chosen group of paths to obfuscate data paths or to meet specific performance requirements while satisfying the service chaining requirements by activating in real-time the same virtual functions on each chosen path. Using the VNF hopping method and additional capabilities built into an SDN controller and an orchestrator according to this invention, the controller determines multiple feasible routes for specific flows with desired service chaining functions and enables activation of those chained services, so that the active flow can randomly be assigned to different routes after a switch-over time period expires, or by a special randomization logic within the switch managed by the controller, or manually programmed by a system administrator.
2. 2013/0329601: Directed to A method implemented by a software defined network (SDN) controller, the method comprising receiving, from a network node, a request for path optimization, wherein the request comprises information identifying the network node and a destination node, forwarding the request to an application layer traffic 
3. 2018/0219868: Directed to A communication framework is provided that can be configured to control or limit a network controller's ability to communicate, export, or share the network controller's data with others, such as with other network controllers in the network environment. As part of this framework, techniques are provided that enable constraints to be specified for a particular network controller, where the constraints control and limit the data that is permitted to be communicated from the particular network controller to other network controllers or intended data recipients in the network environment. 







Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444